Exhibit 10.1
 
NON-QUALIFIED STOCK OPTION




 ENERGIZER HOLDINGS, INC. (the "Company"), effective January 25, 2005, grants
this Non-Qualified Stock Option to __________ ("Optionee") to purchase a total
of 10,000 shares of Common Stock of the Company ("Common Stock") at a price of
$____ per share pursuant to its Energizer Holdings, Inc. 2000 Incentive Stock
Plan (the "Plan"). Subject to the provisions of the Plan and the following
terms, Optionee may exercise this Option from time to time by tendering to the
Company written notice of exercise together with the purchase price in cash, or
in shares of Common Stock at their Fair Market Value as determined by the Board
of Directors of the Company (the “Board”), provided that such shares have been
held for at least six months.
 



1. Normal Exercise. This Option becomes exercisable at the rate of 20% of the
total shares on January 25 in each of the years 2006, 2007, 2008, 2009 and 2010.
This Option remains exercisable through January 24, 2015 unless Optionee is no
longer serving as a Director of the Company, in which case the Option is
exercisable only in accordance with the provisions of paragraph 3 below.




2. Acceleration. Notwithstanding the above, any shares not previously forfeited
under this Option will become fully exercisable before the normal exercise dates
set forth in paragraph 1 hereof upon the occurrence of any of the following
events while Optionee is serving on the Board:



a.    death of Optionee;



  b. declaration of Optionee's total and permanent disability;




c. retirement, resignation or other termination from the Board; or




d. a Change of Control of the Company.




3. Exercise After Certain Events. Upon the occurrence of any of the events
described below, any shares that are exercisable upon such occurrence shall
remain exercisable during the period stated below, but, in any event, not later
than January 24, 2015:




a. Upon Optionee’s retirement, resignation or other termination from the Board
(other than a termination related to a declaration of forfeiture as described
below), declaration of total and permanent disability or death, such shares that
are exercisable (including any shares that are accelerated because of such
events) shall remain exercisable for five years thereafter; or




b. If the Board determines that this Option is forfeit pursuant to Section IV of
the Plan because Optionee engages in competition with the Company or an
Affiliate, or Optionee engages in any activity or conduct contrary to the best
interests of the Company or any Affiliate, such shares that are then exercisable
shall remain exercisable for seven days after such determination.




4. Forfeiture. This Option is subject to forfeiture for the reasons set forth in
Section IV.A.1, 3 or 4 of the Plan. If there is a declaration of forfeiture,
those shares that are exercisable at the time of the declaration may be
exercised as set forth in paragraph 3 hereof; all other shares are forfeited.




5. Definitions. Unless otherwise defined in this Non-Qualified Stock Option,
defined terms used herein shall have the same meaning as set forth in the Plan.



 “Change of Control” shall occur when (i) a person, as defined under securities
laws of the United States, acquires beneficial ownership of more than 50% of the
outstanding voting securities of the Company; or (ii) the directors of the
Company immediately before a business combination between the Company and
another entity, or a proxy contest for the election of directors, shall, as a
result thereof, cease to constitute a majority of the Board of Directors of the
Company of any successor to the Company.





6. Severability. The invalidity or unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of the
remainder hereof in that jurisdiction, or the validity or enforceability of this
Non-Qualified Stock Option, including that provision, in any other jurisdiction.
To the extent permitted by applicable law, the Company and Optionee each waive
any provision of law that renders any provision hereof invalid, prohibited or
unenforceable in any respect. If any provision of this Option is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.







ACKNOWLEDGED AND ACCEPTED:             ENERGIZER HOLDINGS, INC.


____________________________
Optionee         By:_________________________
____________________________                         Ward M. Klein
Date                                                Chief Executive Officer
      


Granted to Mr. Armstrong and Mr. Hunter
